ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claims 66 and 80 has been acknowledged.
Applicant's arguments filed 3/5/2021, for independent claims 51 have been fully considered and is persuasive, corresponding 112(b) and 103 rejections has been withdrawn.
Amendment to claim 66 overcomes corresponding 103 rejections.

Allowable Subject Matter
Claims 51-52 and 55-80 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 51, none of the prior art of record either taken alone or in combination discloses the claimed “at least one reflective element to be mounted on respective workers, the light reflected from the workers being light reflected from the reflective element, the reflective elements configured to further modulate the light to encode a unique identifier; and a processing system configured to: determine locations of the workers using the light detected by the light detectors; determine permissions of the workers using the unique identifiers encoded by the modulated light from the reflective elements; and control the activity of machinery based on the determined permissions and the determined locations of the workers”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 52 and 55-80 depends ultimately from allowable, independent claim 51, so each of dependent claims 52 and 55-80 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 66, none of the prior art of record either taken alone or in combination discloses the claimed “compare the workers whose locations are determined using the light detected by the light detectors with the authorized workers whose locations are determined using the wireless signal transmissions from the wearable devices detected by the wireless receivers, and based on the comparison, identify as unauthorized workers any workers whose location is determined using the light detected by the light detectors who are not authorized workers whose location is determined using the wireless signal transmissions form the wearable device”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 67-80 depends ultimately from allowable, independent claim 66, so each of dependent claims 67-80 is allowable for, at least, the reasons for which independent claim 66 is allowable. 
The closest prior art is found to be:
Wiliams et al. (2013/0038856 A1)
Smith et al. (US 2011/0170862 A1)
Self et al. (US 2006/0271263 A1)
; multiple detectors 210, laser 215… determination of a sensor device location in a sensor network…the reflector may be physically attached to the sensor device, removable or otherwise, or may be on a worker or an article of clothing worn by the worker or on a device carried by the worker] (para14, 20: Fig. 2); the reflector may be physically attached to the sensor device, removable or otherwise, or may be on a worker or an article of clothing worn by the worker or on a device carried by the worker (para 26);  the laser light scatter by these devices will suffer a slight change in the wavelength and each device will be identified by the wavelength shift it imparts…distinguish among sensors or workers by distinguishing a reflected wavelength, the different inelastic wavelength shifts that the reflectors impart result in a wavelength of light reflected from one reflector being different than a wavelength of light reflected from a different reflector (para 43); one or more of the base stations can include a processing station…the processing station can include a processor 250…triangulation module can then triangulate a position of the reflector, and thus the sensor, based on the reflected optical beams…the triangulation module can he used to determine a location of a worker in the field (para 14, 31, 37); the tracking module can thus be configured to identify and track multiple reflectors associated with multiple workers and/or sensors substantially simultaneously using a continuity of reflector position and/or the difference in wavelength of reflected laser beams from different reflectors (para 44).
smith et al. (‘862) describes “the carrier signal emitted by the TX 120… the light is reflected by the reflector 260 back into the transmission line 201… during the .
Self et al. (‘263) describes that the operator/worker location calculation module 76 determines whether the operator is positioned a proper distance R from the machine 10 and its work tool 16 (Steps 1070-1090)… if the operator 30 and thus the remote controller 12 or ID tag 38 are within the operational boundary of the work tool 16 and work machine 10, the operator is notified by a warning light or sound activated at the remote controller 12 and certain pre-designed machine functions are disabled or able to function only at a reduced level (para 57); if the operator 30 moves into or is already in a favorable location, the control logic moves to 1300 shown in FIG. 9. Here, at step 1510, the directional antenna assembly 44 is interrogated by the controller 22 to determine the presence of other authorized workers or observers… alternately, the operator 30 may manually enter their presence and number at step 1500. If no workers or observers are present, the full range of machine functions subject to the control parameters stored in the memory module 66 (FIG. 7) are enabled at step 1520 and program control repeatedly cycles back through an updating loop by returning to 1200 (FIG. 8). When worker or observers are present…their location relative to the work machine 10 may already be known from the determination at step 1070…. at steps 1540-1550 the 
None of Self, Smith, Williams discloses that workers are located using both optical and wireless location, or that information is gained (e.g. identifying unauthorized workers) from the comparison of location data obtained from the two different methods of locating the workers. Rather, Self and Williams each only determine location using one of the two methods, and neither suggests combining and comparing the two methods. There is further no disclosure in either Self or Williams that specific information about worker authorization is derived from such a comparison. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair  my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648